F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                            FEB 5 2003

                                TENTH CIRCUIT                        PATRICK FISHER
                                                                              Clerk


 ROBERT A. RAKOWSKI,

          Petitioner - Appellant,

 v.
                                                        No. 02-1359
 PAULA MERRITT, Merritt Transport;
                                                     D.C. No. 02-Z-891
 COMMERCE CITY POLICE
                                                       (D. Colorado)
 DEPARTMENT; SEVENTEENTH
 JUDICIAL DISTRICT, Courts of the
 Seventeenth State of Co. Judicial
 District,

          Respondents - Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      In the district court, Robert A. Rakowski filed a pro se complaint in the

form of a letter. After the court issued him various forms he could fill out in


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
order to properly file his complaint, he filed both a 42 U.S.C. § 1983 action and a

habeas application, as well as three different civil complaints. He was then

ordered by a magistrate judge to amend his action and to file either the habeas

application or the § 1983 complaint. When he did not amend his complaint within

the period allotted, the district court dismissed the action without prejudice. Mr.

Rakowski appeals. For the reasons set forth below, we dismiss the appeal and

deny his motions for leave to proceed in forma pauperis and for a certificate of

appealability.

      First, it is clear that the district court did not err in dismissing the case

when Mr. Rakowski failed to amend his complaint. Rule 8 of the Federal Rules

of Civil Procedure requires a short and plain statement of a claim in order that the

district court does not bear the burden of interpreting what the complaint is

seeking or why. The complaint in this case is far from clear, and the district court

was entitled to require Mr. Rakowski to specify whether he was filing a civil

rights action or a habeas petition. Moreover, to the extent any civil rights claim

may have arisen out of the facts underlying a habeas claim for wrongful

conviction, Mr. Rakowski was required to first exhaust his claim in state court.

See Heck v. Humphrey, 512 U.S. 477, 481-83 (1994).

      Nevertheless, because we recognize that the law may be confusing to a pro

se litigant, as this case illustrates, we note here the reasons why Mr. Rakowski’s


                                           -2-
underlying complaints must fail in any event. We have made an effort to make

sense of the various claims he presents, and therefore deal with them as we have

construed them.

         Mr. Rakowski appears to allege defamation by Paula Merritt, but he cannot

bring this claim under § 1983 because Ms. Merritt is not a state actor. 42 U.S.C.

§ 1983 (restricting liability under statute to those who act under color of state

law). Furthermore, we note that defamation is not a constitutional violation. See

Paul v. Davis, 424 U.S. 693 (1976).

         Mr. Rakowski also alleges false arrest, but he bases this claim on his

contention that the information given to the police by Ms. Merritt was false. By

pleading guilty, however, he admitted the facts he was charged with and therefore

cannot challenge his arrest in this manner. See, e.g., Lefkowitz v. Newsome, 420

U.S. 283 (1975); North Carolina v. Alford, 400 U.S. 25 (1970). Nor can he now

attack his guilty plea itself on the basis of an allegation of innocence. Adam v.

United States, 274 F.2d 880, 883 (10th Cir. 1960).

         Finally, Mr. Rakowski appears to allege wrongful termination, which is a

state law cause of action that cannot be raised in the federal court. See, e.g., Gold

v. Local 7 United Food & Commercial Workers Union, 159 F.3d 1307 (10th Cir.

1998).

         Mr. Rakowski seeks a Certificate of Appealability (COA), which was


                                           -3-
denied by the district court. A court may issue a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), and the certificate must “indicate which specific issue or issues

satisfy [this] showing,” 28 U.S.C. § 2253(c)(3). Mr. Rakowski has not made such

a showing, and must at any rate attack such constitutional infirmities at the state

court first, which he has not done. We therefore deny Mr. Rakowski’s motion for

a COA.

      Mr. Rakowski has also filed a motion for leave to proceed in forma

pauperis. The district court ordered Mr. Rakowski to submit an Amended Motion

and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, which the

district court then denied. He renewed his application for in forma pauperis

status on appeal. Because he has not shown the existence of a reasoned,

nonfrivolous argument on the law and the facts in support of reversing the district

court’s dismissal of his action, however, we deny him in forma pauperis status.

See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).




                                         -4-
      Accordingly, we DENY the certificate of appealability, DENY in forma

pauperis status, and DISMISS this appeal. 1

                                     ENTERED FOR THE COURT

                                     Stephanie K. Seymour
                                     Circuit Judge




      We also deny all pending motions, including Mr. Rakowski’s Motion to
      1

Suppress Evidence and Statements, Motion and Order to Preserve and Itemize
Evidence, and Petition for Appointment of Private Counsel.

                                       -5-